Citation Nr: 0617475	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  05-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1978 to March 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.


FINDING OF FACT

The competent and probative medical and lay evidence of 
record preponderates against a finding that the veteran's 
post-service diagnosis of sleep apnea is related to an injury 
or disease of service origin.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Although the VCAA notice was sent 
after the initial unfavorable RO decision, prior notification 
as to the duty to assist and subsequent VCAA notice cured the 
defect, as discussed below. 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b) (West 2002 & Supp. 2005)), what burden 
each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005)).  The 
Federal Circuit held, in effect, that the Board must specify 
what documents satisfy the duty to provide notice to a 
claimant, and that the Court of Appeals for Veterans Claims 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

A February 2003 RO letter informed the veteran of its duty to 
assist the veteran, prior to the initial RO decision in June 
2003.  In March 2004, a VCAA notification letter was sent to 
the veteran and he had an opportunity to respond, thus curing 
the timing defect.  The veteran was aware that he could 
submit lay statements in support of his claim because the 
VCAA notification emphasized that any evidence could be 
submitted, and the veteran did in fact submit several lay 
statements.  Contrary to the appellant's argument, the RO is 
not obligated to inform the veteran of all negative evidence 
in his claims file and what evidence would be required to 
rebut it.  In addition to VCAA notification, the veteran was 
advised, by virtue of a detailed February 2005 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  Further, the claims file 
reflects that the February 2005 SOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As 
the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  We therefore believe that appropriate notice has been 
given in this case.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Regarding the veteran's allegation that records with the 
Montana State Prison infirmary developed between March and 
May 1981,and service records of sleep testing from military 
facilities at Fort Knox, Kentucky, and Kerchgonig, Germany, 
would support his claim, the RO made several attempts to 
obtain additional records from both locations, and determined 
that such records are not available.  The Board notes, 
however, that the service department has provided VA with the 
veteran's service medical records file, which includes his 
enlistment examination, reports of numerous clinic visits for 
various complaints of injuries and diseases, and his 
separation examination.  Those records are silent for any 
manifestations, complaints, or treatment for sleep apnea.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no evaluation and no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Pertinent Laws and Regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The veteran contends that he has suffered from sleep apnea 
since early on in service, which had gone undiagnosed until 
1997.  He asserts that tests to diagnose this condition did 
not exist fifteen years ago when he first began to suffer 
from this disorder.  Finally, while he conceded in August 
2004 that his service medical records did not document sleep 
apnea, he believes that his complaints of muscle pains, 
cramps, and fatigue were proof of the presence of the 
condition in service.  Therefore, he believes this disorder 
should be service connected.

The service medical records covering the veteran's period of 
active military service, from April 1978 to March 1980, 
including the reports of entrance and separation, contain no 
complaint, history, or finding indicative of a sleep 
disorder.

The record contains the veteran's VA treatment records 
developed between 1995 and 2002.  These contain a complaint 
for disturbed sleep in May 1995.  This report also noted his 
multiple complaints of "overall" soreness.  Between June 
and August 1997, he underwent a sleep diagnostics examination 
at a VA sleep labratory.  As a result of the sleep laboratory 
testing, he was diagnosed with obstructive sleep apnea and 
recommended the use of a Continuous Positive Airway Pressure 
(CPAP) device, with O2 (oxygen) at the rate of one liter per 
minute (lpm).  From March 1999 through January 2002, he 
continued treatment for sleep apnea with a CPAP machine and 
O2 machine.

Montana State Prison medical records from January 2002 
through September 2002 confirm that the veteran was using a 
CPAP machine and O2 machine in connection with sleep apnea.  
Prison chronic care clinic records from February 2003 through 
May 2004 show continued treatment for asthma (among other 
health problems), which is linked to sleep apnea in adults.

A June 2004 letter from Z.M.B., the veteran's mother, 
indicates that the veteran suffered from a sleep disorder 
prior to entering the armed forces.  She states that the 
condition had worsened after service.  She notes that the 
CPAP and O2 machines have improved his condition.

A June 2004 letter from S R., the veteran's former spouse, 
states that the veteran had sleep apnea for the twelve years 
they shared a bed.  She also states that the CPAP and O2 
machines helped, but did not completely resolve the sleep 
apnea.

In applying the facts to the pertinent law, the Board notes 
that the service medical records do not document a sleeping 
disorder, nor do they contain any complaints by the veteran 
relating to sleep.  The May 1995 mention of disturbed sleep 
in the VA records, 15 years after service, was related to 
"overall soreness" and not a claimed sleep disorder.  The 
first evidence of, and diagnosis of, the veteran's sleep 
apnea occurred in 1997 with the VA sleep diagnostics 
laboratory examination, 17 years after service.  Diagnosis 
and subsequent treatment by physicians at both VA facilities 
and Montana State Prison infirmary never pointed to service 
as the cause of the veteran's sleep apnea.

The veteran has claimed that various complaints made to 
physicians in service were symptomatic of sleep apnea.  
However, we cannot entertain the appellant's unsupported lay 
statements on medical issues, because he, as a lay person, 
lacks the requisite medical knowledge and expertise 
sufficient to proffer an expert medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Ms. B.'s 
statement indicates that the veteran suffered from sleep 
apnea prior to service, thus contradicting his claim that 
sleep apnea arose in service.  (Since neither the service 
medical records nor the examinations at entrance and 
separation show any indication of sleep apnea, we need not 
address the question of pre-service disability and in-service 
aggravation.)  Ms. R.'s statement only accounts for the past 
12 years, and says nothing about the veteran's claimed in-
service problems with sleep apnea.

While there is no dispute that the veteran currently suffers 
from and is being treated for sleep apnea, and has been since 
1997, there is no showing of a medical nexus between the 
current disorder and an in-service incurrence or cause.  To 
sustain a service connection claim, the facts must show that 
a particular injury or disease resulting in disability was 
incurred concident with service in the Armed Forces.  38 
U.S.C.A. § 3.303 (2005).  Since such an incurrence has not 
been demonstrated here, service connection cannot be awarded.

The undersigned has thoroughly reviewed the evidence of 
record in the veteran's claims file.  With full consideration 
of the evidence and contentions, and of the reasonable-doubt 
doctrine, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for sleep apnea is denied.



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


